


110 HR 5542 IH: Preserving Access to Hospice (PATH)

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5542
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Sullivan (for
			 himself, Mr. Boren,
			 Mr. Lucas,
			 Mr. Cole of Oklahoma,
			 Ms. Fallin,
			 Mr. Pickering,
			 Mr. Marchant,
			 Mr. Thompson of Mississippi,
			 Mr. Bonner,
			 Mr. Sessions,
			 Mr. Taylor, and
			 Mr. Udall of New Mexico) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a temporary moratorium on enforcement of the cap amount on payments
		  for hospice care under the Medicare Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Hospice (PATH)
			 Act of 2008.
		2.Temporary
			 moratorium of enforcement of hospice cap amountSection 1814(i)(2) of the Social Security
			 Act (42 U.S.C. 1395f(i)(2)) is amended—
			(1)in subparagraph
			 (A), by striking The amount and inserting Subject to
			 subparagraph (E), the amount; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(E)During the period
				beginning on November 1, 2005 and ending on October 31, 2008, the payment
				limitation under subparagraph (A) shall not apply with respect to hospice care
				provided by (or under arrangements made by) a hospice program during such
				period. In the case where a hospice program has made any payments to the
				program under this part as of the date of enactment of this subparagraph that
				were not required to be made as a result of the preceding sentence, the
				Secretary shall not be required to reimburse the hospice program for the amount
				of such
				payments.
					.
			3.MedPAC study and
			 report on hospice care
			(a)StudyThe
			 Medicare Payment Advisory Commission shall conduct a study on—
				(1)the resource
			 effectiveness and quality of hospice care as a substitute benefit for other
			 acute care alternatives under the Medicare program under title XVIII of the
			 Social Security Act;
				(2)the optimal median
			 and average length of stay in hospice care under the Medicare program;
				(3)the reasons for
			 persistently low median and average length of stay in hospice care under the
			 Medicare program, and regional variations in timely access to hospice care
			 under such program; and
				(4)the desirability of
			 requiring a national coverage determination (as defined in section
			 1869(f)(1)(B) of the Social Security Act (42 U.S.C. 1395ff(f)(1)(B)) in
			 determining eligibility for hospice care under the Medicare program.
				(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Commission
			 shall submit a report on the study conducted under subsection (a), together
			 with recommendations for such legislation or administrative action as the
			 Commission determines appropriate.
			(c)Hospice care
			 definedIn this section, the term “hospice care” has the meaning
			 given such term in section 1861(dd) of the Social Security Act (42 U.S.C.
			 1395x(dd)).
			
